Ridgely, Chancellor.
This is a new point of practice. *130This account, and other papers which may be records of a court, and which are proved by themselves, come as much within the meaning of the rule requiring a list of exhibits to be filed six days before the term, as papers to be proved by witnesses. The former part of the rule refers to such papers as must be proved by witnesses ; the latter part, to all papers which are exhibits in the cause. This account has not been included in any list of exhibits, nor annexed to the bill or answer, and no notice has been given of it in. any shape. According to the rule, it cannot now be read. It is therefore rejected.
Note.—The rule in question, then in force, was as follows
Rule 9. “ That the parties at the hearing of each cause be at liberty to “ make and prove exhibits of deeds, receipts and other instruments “ of writing by the instrumentary witnesses, or proof of handwriting ; and “ also books of accounts, by the oath of the party, his personal represen tative or other person : and that a list of the exhibits be filed with the “ register at least six days before the term at which the cause may be (< ruled for hearing.